Dear Mr. Rattler:
You requested the opinion of this office concerning the proper distribution of monies in Highway Fund No. 2 in light of the fact that bonds secured by Highway Fund No. 2 for the Mississippi River Bridge Authority are scheduled to be paid in full on May 1, 1992. Highway Fund No. 2 consists of funds derived from the collection of the $3 motor vehicle license tax authorized by the Louisiana Constitution of 1921 (the "1921 Constitution") and collected from the parishes of Orleans, Jefferson, St. John the Baptist, St. Charles, Tangipahoa and St. Tammany. Article VI, Section 22(g) of the 1921 Constitution sets forth an order of distribution of Highway Fund No. 2 monies to certain parishes for certain types of construction and then provides in pertinent part as follows:
(4)  ". . . fifty per cent (50%) of the surplus monies remaining in State Highway Fund No. 2, after all payments hereinabove required shall have been made, shall be paid by the State Treasurer . . . [language concerning payments to the St. Charles-St. John the Baptist Bridge and Ferry Authority deleted] and then annually to the bridge and ferry authority created under authority of Act 7 adopted at the regular session of the Legislature for the year 1952 and amendments and supplementary laws thereto in connection with the construction or acquisition of toll bridges and any ferries intended to be operated as part of the system of river crossings across the Mississippi River at or near New Orleans under the authority of such  legislation, and shall be used exclusively by the such bridge and ferry authority to supplement the revenues thereof, for the purpose of paying the principal of and interest on bonds issued by such bridge and ferry authority and the amounts necessary to make payments into sinking funds, reserve funds, and other funds required to be established and maintained by said bridge and ferry authority to comply with any contract made with the holders of its bonds.  The revenues dedicated to State Highway Fund No. 2 and payable to Mississippi River Bridge Authority by this paragraph (4)(b) shall continue to be dedicated and applied as directed as long as any bonds of such authority whatsoever including refunding bonds are outstanding in connection with any bridges including the present bridge and any future bridge or other facilities within its jurisdiction, and after said bonds have been fully paid in principal and interest further payments to said bridge and ferry authority shall cease and the said fifty percent (50%) of the surplus monies remaining in State Highway Fund No. 2 shall be transferred to the General Highway Fund.
(5)  Out of the existing monies in State Highway Fund No. 2, the State shall set aside . . . [language pertaining to bonds for the Greater New Orleans Expressway deleted]  (Emphasis supplied)
As you noted, Article VII, Section 14(D) of the Louisiana Constitution of 1974 continued the dedication of Highway Fund No. 2.
Under the clear terms of Article VI, Section 22(g) of the 1921 Constitution, fifty percent of the surplus monies in Highway Fund No. 2 must go the Mississippi River Bridge Authority (which was transferred to the Department of Transportation and Development by Act 315 of 1989), while any bonds, including bonds for additional bridges, secured thereby are outstanding. (See O.R. 92-22 discussing the legality of issuing additional bonds secured by Highway Fund No. 2.).  Once the bonds are paid in full, the surplus monies remaining in State Highway Fund No. 2 are to be transferred to the General Highway Fund, not to the Greater New Orleans Expressway Commission.
While the legislature has addressed Highway Fund No. 2 several times, authorizing the issuance of additional revenue bonds secured thereby (see Act 402 of 1976, as amended by Act 204 of 1980, Act 329 of 1981, Act 522 of 1974, Act 762 of 1986 and Act315 of 1989), the legislature did not (and indeed could not) change the allocation formula set forth in Article VI, Section 22(g) of the 1921 Constitution.
Based upon the foregoing, it is the opinion of this office that the Greater New Orleans Expressway Commission may not receive more than one-half of the monies of Highway Fund No. 2.
Trusting this adequately responds to your request, I remain
Yours very truly,
                  RICHARD P. IEYOUB Attorney General
                  BY: MARTHA S. HESS Assistant Attorney General
msh